Citation Nr: 1127398	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for residuals of a right leg bruise.

2.  Entitlement to service connection for residuals of a right leg bruise.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing.

The issue of entitlement to service connection for residuals of a right leg bruise is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a right leg bruise was previously denied in a rating decision that was dated in December 1981.  It was noted that there was an injury in service, but no residuals subsequently noted, and a normal separation physical examination.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the December 1981 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for residuals of a right leg bruise.

3.  The evidence does not show that it is at least as likely as not that the Veteran has a low back disorder that was caused or made worse by his military service.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in December 1981 denying service connection for residuals of a right leg bruise is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for residuals of a right leg bruise. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A low back disorder was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.    

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in December 2007 that explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The December 2007 letter also explained the reason why the Veteran's claim for service connection for residuals of a right leg bruise was previously denied and informed him that he needed to submit new and material evidence in order to successfully reopen this claim.  The December 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duty to provide the above described notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, VA treatment records, and a transcript of the Veteran's testimony at the March 2011 hearing.

The Veteran was not afforded a VA examination with respect to his claim for service connection for a low back disorder.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's low back disorder may be associated with his military service or with a service connected disability.  As will be discussed below, the Veteran's testimony that he injured his back during his service and had pain since that time that later worsened is not credible.
 
For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA in this case. 

 New and Material Evidence

In a December 1981 rating decision, the RO denied service connection for residuals of a right leg bruise because no residuals of a right leg bruise were shown at the Veteran's separation examination.  The evidence considered at that time included service treatment records and a VA hospital report pertaining to a cardiac condition.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At his March 2011 hearing, the Veteran testified that while he was in service in 1966 in Thailand he was working on a transformer bank that had blown a fuse.  The transformer started spitting fire and the Veteran tried to get off the platform where the transformer was as quickly as possible.  In doing so he missed the ladder and his leg went through one of the rungs.  He was dangling from the ladder, hanging from his right leg, until he was able to get down.  The Veteran testified that he had trouble with his right leg since that time.  He has a visible knot on his leg and his foot is sometimes numb.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

This evidence is new because it was not of record at the time of the prior denial.  It is material because, taken together with the other evidence of record, it raises a reasonable possibility of substantiating the claim for service connection for residuals of a right leg bruise.  The evidence identified an in service injury, continuity of symptoms, and a current right leg problem, which addresses the reason for the prior denial. 

 Service connection

The Veteran contends that he has a low back disorder that was caused by his military service.  He contends that he twisted his back in the same accident falling from the transformer platform in which he bruised his right leg. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records reflect that in December 1965 the Veteran bruised the anterior tibial surface of his right leg while coming down a ladder the previous day.  He had a small hematoma along with a slight abrasion on the anterior surface of the right leg, sensation was intact.  The impression was a bruise and small hematoma.  No treatment was indicated.  The Veteran's service treatment record makes no mention of a back injury having occurred during this incident.

Review of the Veteran's service treatment records reflects various complaints of back pain, but these were in conjunction with various genitourinary complaints.  The Veteran's service treatment records do not reflect any back injuries or low back pain separate and apart from those complaints which were associated with his genitourinary problems.  On a "Report of Medical History" dated in July 1968 that was prepared in conjunction with his separation examination the Veteran denied recurrent back pain.  At his separation examination, the Veteran's spine and musculoskeletal system were assessed to be normal.

A private treatment record dated in July 1993 indicated that the Veteran had acute onset of lumbar back pain radiating to both legs after lifting an air conditioner at work 3 days ago.  He had a lot of lumbar back pain which radiated to the legs, particularly with flexion of the hips.  He had some pain with walking and weight-bearing but most of the pain was with doing things that required stooping over.  The Veteran specifically denied any prior history of back pain.  He was noted to be a very healthy and muscular man who regularly lifted heavy loads at work.  A follow up appointment indicated that the Veteran's lumbar spine films showed some L4-L5 disk narrowing but no other disease.  He was placed on bed rest for 1 week but was feeling much better and was ready to return to work.  The impression was a probably a herniated disk.  He was cautioned not to lift anything heavier than 10 pounds.  A treatment record dated in January 1994 indicated that the Veteran had lumbar disk disease with a recent re-exacerbation.  He had done well with bed rest and non-steroidal medications and was back at work.  His physician recommended avoiding heavy lifting to prevent further back problems.  In July 1994 he had low back pain secondary to muscular inflammation and irritation.  He had some bony arthritic disease in the back with no significant compression.  He was given a steroid shot.  In September 1994 the Veteran reported that he learned some useful exercises in physical therapy and that he was seeing a chiropractor.  He was again advised to avoid heavy lifting and to use a back brace.  He continued to experience low back pain.  In July 1996 he was diagnosed with lumbar radiculopathy.  There was some concern that he could require surgical intervention.  No further treatment for the Veteran's low back is shown in the private treatment records.  

VA treatment records from 2007 through 2009 reflect that the Veteran currently has lumbar disc disease that is treated with gabapentin.  

At his hearing the Veteran testified that he hurt his back when he was descending from the transformer platform and missed the ladder rung.  He testified that he twisted his back at that time.  He testified that he did not seek treatment during service because the pain was not severe at that time.  However, later the pain became more severe.  He testified that he saw a chiropractor after service in 1969 but that his treatment records for this provider were no longer available.  He testified that an internal medicine physician told him that it seemed like he had an old back injury in 1970.  No records from this physician are available.  He testified that he was told that he had a bulging disk. 
  
The Veteran's low back disorder was not shown to be due to his military service.  Rather, the evidence shows that the Veteran has lumbar disk disease that onset after he lifted an air conditioner at work in 1993.  

While the Veteran testified at his March 2011 hearing that he hurt his back when he fell from the ladder in 1966, his testimony is not credible in that his service treatment records show that he was seen for the injuries associated with that incident and he did not report any back injury at the time; rather, he reported only an injury to his right leg.  Moreover, while the Veteran claimed that he had back pain in service but did not seek treatment because it was not severe, this contradicts his service treatment records that show that he did seek treatment for back pain when it onset in conjunction with his genitourinary complaints.  However, he did not mention any back pain that was not associated with these complaints at any time.  He specifically denied recurrent back pain at separation.  Moreover, the first documentation of treatment for his back pain in July 1993 dated the onset of his pain to an at work injury and the Veteran denied a prior history of back pain.  While the Veteran claims to have experienced back pain after service in 1969 and 1970, the credible evidence does not show that this was related either to anything that occurred during his service or to his current back problems.  The Veteran went more than 20 years without seeking additional treatment for back pain, and when he did so he dated his pain to a work injury and denied a prior history of back pain.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly,  service connection for a low back order is denied.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a right leg bruise is reopened.  The appeal is allowed to this extent.

Service connection for a low back disorder is denied. 


REMAND

Having been reopened, the Veteran's claim for service connection for a right leg bruise requires further development, including a VA examination to determine whether the Veteran has any current residuals of the in service injury to his right leg.  Given that this additional development is required, more recent treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his right leg since September 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination to determine if he has any current residuals of the injury to his right leg that he sustained in service in December 1965.  The examiner must review the claims file in conjunction with the examination.  The examiner should fully document all identified residuals of this injury, if any.  If a right leg disorder is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that it is a result of the December 1965 accident when the Veteran fell through a ladder.  A complete rationale should be provided for all of the examiner's conclusions.  In doing so, the examiner should specifically address the Veteran's contentions that he has a knot on his leg as a result of this incident and that his right foot gets numb.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


